INTERCREDITOR AGREEMENT (2009-1) Dated as of July 1, AMONG WILMINGTON TRUST COMPANY, not in its individual capacity but solely as Trustee under the Continental Airlines Pass Through Trust 2009-1A GOLDMAN SACHS BANK USA, as Liquidity Provider AND WILMINGTON TRUST COMPANY, not in its individual capacity except as expressly set forth herein but solely as Subordination Agent and Trustee TABLE OF CONTENTS Page ARTICLE IDEFINITIONS 2 SECTION 1.1.Definitions 2 ARTICLE IITRUST ACCOUNTS; CONTROLLING PARTY 17 SECTION 2.1.Agreement to Terms of Subordination; Payments from Monies Received Only 17 SECTION 2.2.Trust Accounts 17 SECTION 2.3.Deposits to the Collection Account and Special Payments Account 19 SECTION 2.4.Distributions of Special Payments 19 SECTION 2.5.Designated Representatives 20 SECTION 2.6.Controlling Party 21 ARTICLE IIIRECEIPT, DISTRIBUTION AND APPLICATIONOF AMOUNTS RECEIVED 22 SECTION 3.1.Written Notice of Distribution 22 SECTION 3.2.Distribution of Amounts on Deposit in the Collection Account 24 SECTION 3.3.Other Payments 26 SECTION 3.4.Payments to the Trustees and the Liquidity Provider 26 SECTION 3.5.Liquidity Facility 26 ARTICLE IVEXERCISE OF REMEDIES 32 SECTION 4.1.Directions from the Controlling Party 32 SECTION 4.2.Remedies Cumulative 34 SECTION 4.3.Discontinuance of Proceedings 34 SECTION 4.4.Right of Certificateholders and the Liquidity Provider to Receive Payments Not to Be Impaired 34 SECTION 4.5.Undertaking for Costs 35 ARTICLE VDUTIES OF THE SUBORDINATION AGENT; AGREEMENTS OF TRUSTEES, ETC. 35 SECTION 5.1.Notice of Indenture Default or Triggering Event 35 SECTION 5.2.Indemnification 36 SECTION 5.3.No Duties Except as Specified in this Intercreditor Agreement 37 SECTION 5.4.Notice from the Liquidity Provider and Trustees 37 ARTICLE VITHE SUBORDINATION AGENT 37 SECTION 6.1.Authorization; Acceptance of Trusts and Duties 37 SECTION 6.2.Absence of Duties 37 SECTION 6.3.No Representations or Warranties as to Documents 38 SECTION 6.4.No Segregation of Monies; No Interest 38 i Page SECTION 6.5.Reliance; Agents; Advice of Counsel 38 SECTION 6.6.Capacity in Which Acting 38 SECTION 6.7.Compensation 39 SECTION 6.8.May Become Certificateholder 39 SECTION 6.9.Subordination Agent Required; Eligibility 39 SECTION 6.10.Money to Be Held in Trust 39 ARTICLE VIIINDEMNIFICATION OF SUBORDINATION AGENT 39 SECTION 7.1.Scope of Indemnification 40 ARTICLE VIIISUCCESSOR SUBORDINATION AGENT 40 SECTION 8.1.Replacement of Subordination Agent; Appointment of Successor 40 ARTICLE IXSUPPLEMENTS AND AMENDMENTS 41 SECTION 9.1.Amendments, Waivers, Possible Future Issuance of an Additional Class of Certificates, etc. 41 SECTION 9.2.Subordination Agent Protected 43 SECTION 9.3.Effect of Supplemental Agreements 43 SECTION 9.4.Notice to Rating Agencies 44 ARTICLE XMISCELLANEOUS 44 SECTION 10.1.Termination of Intercreditor Agreement 44 SECTION 10.2.Intercreditor Agreement for Benefit of Trustee, Liquidity Provider and Subordination Agent 44 SECTION 10.3.Notices 44 SECTION 10.4.Severability 45 SECTION 10.5.No Oral Modifications or Continuing Waivers 45 SECTION 10.6.Successors and Assigns 45 SECTION 10.7.Headings 46 SECTION 10.8.Counterpart Form 46 SECTION 10.9.Subordination 46 SECTION 10.10.Governing Law 47 SECTION 10.11.Submission to Jurisdiction; Waiver of Jury Trial; Waiver of Immunity 47 ii BACK INTERCREDITOR AGREEMENT INTERCREDITOR AGREEMENT dated as of July 1, 2009, among WILMINGTON TRUST COMPANY, a Delaware banking corporation ("WTC"), not in its individual capacity but solely as Trustee of the Trust (each as defined below); GOLDMAN SACHS BANK USA, a corporation organized under the banking law of the State of New York, as Liquidity Provider; and WILMINGTON TRUST COMPANY, not in its individual capacity except as expressly set forth herein, but solely as Subordination Agent and trustee hereunder (in such capacity, together with any successor appointed pursuant to Article VIII hereof, the "Subordination Agent"). WHEREAS, all capitalized terms used herein shall have the respective meanings referred to in Article I hereof; WHEREAS, pursuant to each Indenture, Continental will issue on a recourse basis the Series A Equipment Notes to finance or refinance, as the case may be, the related Aircraft; WHEREAS, pursuant to the Financing Agreements, the Class A Trust will acquire the Series A Equipment Notes having an interest rate equal to the Stated Interest Rate applicable to the Class A Certificates to be issued by the Class A Trust; WHEREAS, pursuant to the Class A Trust Agreement, the Class A Trust proposes to issue the Class A Certificates having the interest rate and the final distribution date described in the Class A Trust Agreement on the terms and subject to the conditions set forth therein; WHEREAS, pursuant to the Underwriting Agreement, the Underwriters propose to purchase the Class A Certificates issued by the Class A Trust in the aggregate face amount set forth opposite the name of the Class A Trust on Schedule I thereto on the terms and subject to the conditions set forth therein; WHEREAS, the Liquidity Provider proposes to enter into a revolving credit agreement relating to the Class A Certificates with the Subordination Agent, as agent for the Class A Trustee, for the benefit of the Class A Certificateholders; WHEREAS, The Goldman Sachs Group, Inc., a Delaware corporation (the "Guarantor"), will guarantee in full, pursuant to a General Guarantee Agreement, dated as of December 1, 2008, made by the Guarantor (the "Guarantee Agreement"), the payment obligations of Goldman Sachs Bank USA under the Liquidity Facility; and WHEREAS, it is a condition precedent to the obligations of the Underwriters under the Underwriting Agreement that the Subordination Agent, the Class A Trustee and the Liquidity Provider agree to the terms of subordination set forth in this Agreement in respect of each Class of Certificates, and the Subordination Agent, the Class A Trustee and the Liquidity Provider, by entering into this Agreement, hereby acknowledge and agree to such terms of subordination and the other provisions of this Agreement. BACK NOW, THEREFORE, in consideration of the mutual agreements herein contained, and for other good and valuable consideration, the receipt and adequacy of which are hereby acknowledged, the parties hereto agree as follows: ARTICLE I DEFINITIONS SECTION 1.1.Definitions.For all purposes of this Agreement, except as otherwise expressly provided or unless the context otherwise requires: (1)the terms used herein that are defined in this Article have the meanings assigned to them in this Article, and include the plural as well as the singular; (2)all references in this Agreement to designated "Articles", "Sections" and other subdivisions are to the designated Articles, Sections and other subdivisions of this Agreement; (3)the words "herein", "hereof" and "hereunder" and other words of similar import refer to this Agreement as a whole and not to any particular Article, Section or other subdivision; and (4)the term "including" means "including without limitation". "Acceleration" means, with respect to the amounts payable in respect of Equipment Notes issued under any Indenture, such amounts becoming immediately due and payable by declaration or otherwise."Accelerate", "Accelerated" and "Accelerating" have meanings correlative to the foregoing. "Additional Certificateholders" has the meaning specified in Section 9.1(c). "Additional Certificates" has the meaning specified in Section 9.1(c). "Additional Equipment Notes" has the meaning specified in Section 9.1(c). "Additional Trust" has the meaning specified in Section 9.1(c). "Additional Trust Agreement" has the meaning specified in Section 9.1(c). "Additional Trustee" has the meaning specified in Section 9.1(c). "Administration Expenses" has the meaning specified in clause "first" of Section3.2. "Advance" means any Advance as defined in the Liquidity Facility. "Affiliate" means, with respect to any Person, any other Person directly or indirectly controlling, controlled by or under common control with such Person.For the 2 BACK purposes of this definition, "control" means the power, directly or indirectly, to direct or cause the direction of the management and policies of such Person whether through the ownership of voting securities or by contract or otherwise; and the terms "controlling" and "controlled" have meanings correlative to the foregoing. "Aircraft" means, with respect to each Indenture, the "Aircraft" referred to therein. "Appraisal" has the meaning specified in Section 4.1(a)(iv). "Appraised Current Market Value" of any Aircraft means the lower of the average and the median of the three most recent Post-Default Appraisals of such Aircraft. "Appraisers" means Aircraft Information Services, Inc., BK Associates, Inc. and Morten Beyer and Agnew, Inc. or, so long as the Person entitled or required hereunder to select such Appraiser acts reasonably, any other nationally recognized appraiser reasonably satisfactory to the Subordination Agent and the Controlling Party. "Assignment and Assumption Agreement" means the Assignment and Assumption Agreement to be executed by the Trustee in its capacity as trustee of the Original Class A Trust and as trustee of the Successor Class A Trust in accordance with the ClassA Trust Agreement, as the same may be amended, modified or supplemented from time to time. "Available Amount" means, with respect to the Liquidity Facility on any date, the Maximum Available Commitment (as defined therein) on such date. "Bankruptcy Code" means the United States Bankruptcy Code, 11 U.S.C. Sections 101 et seq. "Basic Agreement" means the Pass Through Trust Agreement dated as of September 25, 1997 between Continental and WTC, not in its individual capacity, except as otherwise expressly provided therein, but solely as trustee. "Business Day" means any day other than a Saturday or Sunday or a day on which commercial banks are required or authorized to close in Houston, Texas, New York, New York, or, so long as any Certificate is outstanding, the city and state in which any Trustee, the Subordination Agent or any Loan Trustee maintains its Corporate Trust Office and that, solely with respect to the making and repayment of Advances under the Liquidity Facility, also is a "Business Day" as defined in the Liquidity Facility. "Cash Collateral Account" means an Eligible Deposit Account in the name of the Subordination Agent maintained at an Eligible Institution, which shall be the Subordination Agent if it shall so qualify, into which all amounts drawn under the Liquidity Facility pursuant to Section 3.5(c), 3.5(d), 3.5(i) or 3.5(m) shall be deposited. "Certificate" means a Class A Certificate and/or any Additional Certificates as the context may so require. 3 BACK "Certificateholder" means any holder of one or more Certificates. "Class" means a class of Certificates issued by the Class A Trust and/or any Additional Trust as the context may so require. "Class A Certificateholder" means, at any time, any holder of one or more ClassA Certificates. "Class A Certificates" means the certificates issued by the Class A Trust, substantially in the form of Exhibit A to the Class A Trust Agreement, and authenticated by the Class A Trustee, representing fractional undivided interests in the Class A Trust, and any certificates issued in exchange therefor or replacement thereof pursuant to the terms of the ClassA Trust Agreement. "Class A Trust" means (i) prior to the Transfer, the Continental Airlines Pass Through Trust 2009-1A-O created and administered pursuant to the Class A Trust Agreement and (ii) after the Transfer, the Continental Airlines Pass Through Trust 2009-1A-S created and administered pursuant to the Class A Trust Agreement. "Class A Trust Agreement" means (i) prior to the Transfer, the Basic Agreement, as supplemented by the Supplement No. 2009-1A-O thereto dated as of the date hereof, governing the creation and administration of the Continental Airlines Pass Through Trust 2009-1A-O (the "Original Class A Trust") and the issuance of the Class A Certificates, as the same may be amended, supplemented or otherwise modified from time to time in accordance with its terms, and (ii)after the Transfer, the Basic Agreement, as supplemented by the Supplement No.2009-1A-S thereto, governing the creation and administration of the Continental Airlines Pass Through Trust 2009-1A-S (the "Successor Class A Trust") and the issuance of the Class A Certificates, as the same may be amended, supplemented or otherwise modified from time to time in accordance with its terms. "Class A Trustee" means WTC, not in its individual capacity except as expressly set forth in the Class A Trust Agreement, but solely as trustee under the Class A Trust Agreement, together with any successor trustee appointed pursuant thereto. "Closing Date" means July 1, 2009. "Code" means the Internal Revenue Code of 1986, as amended from time to time, and the Treasury Regulations promulgated thereunder. "Collateral" has the meaning specified in the Indentures. "Collection Account" means the Eligible Deposit Account established by the Subordination Agent pursuant to Section 2.2(a)(i) which the Subordination Agent shall make deposits in and withdrawals from in accordance with this Agreement. "Consent Period" has the meaning specified in Section 3.5(d). 4 BACK "Continental" means Continental Airlines, Inc., a Delaware corporation, and its successors and assigns. "Continental Bankruptcy Event" means the occurrence and continuation of any of the following: (a)Continental shall consent to the appointment of or the taking of possession by a receiver, trustee or liquidator of itself or of a substantial part of its property, or Continental shall admit in writing its inability to pay its debts generally as they come due, or does not pay its debts generally as they become due or shall make a general assignment for the benefit of creditors, or Continental shall file a voluntary petition in bankruptcy or a voluntary petition or an answer seeking reorganization, liquidation or other relief in a case under any bankruptcy laws or other insolvency laws (as in effect at such time) or an answer admitting the material allegations of a petition filed against Continental in any such case, or Continental shall seek relief by voluntary petition, answer or consent, under the provisions of any other bankruptcy or other similar law providing for the reorganization or winding-up of corporations (as in effect at such time) or Continental shall seek an agreement, composition, extension or adjustment with its creditors under such laws, or Continental's board of directors shall adopt a resolution authorizing corporate action in furtherance of any of the foregoing; or (b)an order, judgment or decree shall be entered by any court of competent jurisdiction appointing, without the consent of Continental, a receiver, trustee or liquidator of Continental or of any substantial part of its property, or any substantial part of the property of Continental shall be sequestered, or granting any other relief in respect of Continental as a debtor under any bankruptcy laws or other insolvency laws (as in effect at such time), and any such order, judgment or decree of appointment or sequestration shall remain in force undismissed, unstayed and unvacated for a period of 60 days after the date of entry thereof; or (c)a petition against Continental in a case under any bankruptcy laws or other insolvency laws (as in effect at such time) is filed and not withdrawn or dismissed within 60 days thereafter, or if, under the provisions of any law providing for reorganization or winding-up of corporations which may apply to Continental, any court of competent jurisdiction assumes jurisdiction, custody or control of Continental or of any substantial part of its property and such jurisdiction, custody or control remains in force unrelinquished, unstayed and unterminated for a period of 60 days. "Continental Provisions" has the meaning specified in Section 9.1(a). "Controlling Party" means the Person entitled to act as such pursuant to the terms of Section "Corporate Trust Office" means, with respect to any Trustee, the Subordination Agent or any Loan Trustee, the office of such Person in the city at which, at any particular time, its corporate trust business shall be principally administered. 5 BACK "Current Distribution Date" means a Distribution Date specified as a reference date for calculating the Expected Distributions with respect to the Certificates of any Trust as of such Distribution Date. "Delivery Period Expiry Date" means the earlier of (a) December 31, 2009 and (b) the date on which the Series A Equipment Notes with respect to all Aircraft (as defined in the Note Purchase Agreement) (including any Substitute Aircraft in lieu of the New Aircraft (as defined in the Note Purchase Agreement)) have been purchased by the Class A Trust in accordance with the Note Purchase Agreement. "Deposit Agreement" means the Deposit Agreement pertaining to the ClassA Certificates, dated as of the date hereof, between the Escrow Agent and the Depositary, as the same may be amended, modified or supplemented from time to time in accordance with the terms thereof. "Depositary" means The Bank of New York Mellon, as depositary under the Deposit Agreement. "Deposits" has the meaning set forth in the Deposit Agreement. "Designated Representatives" means the Subordination Agent Representatives, the Trustee Representatives and the Provider Representatives identified under Section 2.5. "Distribution Date" means a Regular Distribution Date or a Special Distribution Date. "Dollars" or "$" means United States dollars. "Downgrade Drawing" has the meaning specified in Section 3.5(c). "Downgrade Event" means (i) the short-term unsecured debt rating or short-term issuer credit rating, as the case may be, of the Liquidity Provider (other than the initial Liquidity Provider) then issued by either Rating Agency being lower than the applicable Threshold Rating and (ii) in the case of the initial Liquidity Facility, the short-term unsecured debt rating or short-term issuer credit rating, as the case may be, of the Guarantor then issued by either Rating Agency being lower than the applicable Threshold Rating or the Guarantee ceasing to be in full force and effect or becoming invalid or unenforceable or the Guarantor repudiating its liability thereunder, unless each Rating Agency shall have confirmed in writing on or prior to the date of any downgrading of the Liquidity Provider or the Guarantor, as the case may be, that such downgrading will not result in the downgrading, withdrawal or suspension of the ratings of the Class A Certificates, in which case such downgrading of such short-term unsecured debt rating or short-term issuer credit rating, as the case may be, shall not constitute a Downgrade Event. "Downgraded Facility" has the meaning specified in Section 3.5(c). "Drawing" means an Interest Drawing, a Final Drawing, a Special Termination Drawing, a Non-Extension Drawing or a Downgrade Drawing, as the case may be. 6 BACK "Eligible Deposit Account" means either (a) a segregated account with an Eligible Institution or (b) a segregated trust account with the corporate trust department of a depository institution organized under the laws of the United States of America or any one of the states thereof or the District of Columbia (or any U.S. branch of a foreign bank), having corporate trust powers and acting as trustee for funds deposited in such account, so long as any of the securities of such depository institution has a long-term unsecured debt rating of at least A3 from Moody's and a long-term issuer credit rating of at least A- from Standard & Poor's.An Eligible Deposit Account may be maintained with the Liquidity Provider so long as the Liquidity Provider is an Eligible Institution; provided that the Liquidity Provider shall have waived all rights of set-off and counterclaim with respect to such account. "Eligible Institution" means (a) the corporate trust department of the Subordination Agent or any Trustee, as applicable, or (b) a depository institution organized under the laws of the United States of America or any one of the states thereof or the District of Columbia (or any U.S. branch of a foreign bank), which has a long-term unsecured debt rating or issuer credit rating, as the case may be, from each Rating Agency of at least A-3 or its equivalent. "Eligible Investments" means (a) investments in obligations of, or guaranteed by, the United States government having maturities no later than 90 days following the date of such investment, (b) investments in open market commercial paper of any corporation incorporated under the laws of the United States of America or any state thereof with a short-term unsecured debt rating issued by Moody's of at least P-1 and a short-term issuer credit rating issued by Standard & Poor's of at least A-1 having maturities no later than 90 days following the date of such investment or (c) investments in negotiable certificates of deposit, time deposits, banker's acceptances, commercial paper or other direct obligations of, or obligations guaranteed by, commercial banks organized under the laws of the United States or of any political subdivision thereof (or any U.S. branch of a foreign bank) with a short-term unsecured debt rating by Moody's of at least P-1 and a short-term issuer credit rating by Standard & Poor's of at least A-1, having maturities no later than 90 days following the date of such investment; provided, however, that (x) all Eligible Investments that are bank obligations shall be denominated in Dollars; and (y) the aggregate amount of Eligible Investments at any one time that are bank obligations issued by any one bank shall not be in excess of 5% of such bank's capital surplus; provided further that any investment of the types described in clauses (a), (b) and (c) above may be made through a repurchase agreement in commercially reasonable form with a bank or other financial institution qualifying as an Eligible Institution so long as such investment is held by a third party custodian also qualifying as an Eligible Institution; provided further, however, that in the case of any Eligible Investment issued by a domestic branch of a foreign bank, the income from such investment shall be from sources within the United States for purposes of the Code.Notwithstanding the foregoing, no investment of the types described in clause (b) above which is issued or guaranteed by Continental or any of its Affiliates, and no investment in the obligations of any one bank in excess of $10,000,000, shall be an Eligible Investment unless a Ratings Confirmation shall have been received with respect to the making of such investment. "Equipment Note Special Payment" means a Special Payment on account of the redemption, purchase or prepayment of all of the Equipment Notes issued pursuant to an Indenture. 7 BACK "Equipment Notes" means, at any time, the Series A Equipment Notes, any series of Additional Equipment Notes and in each case, any Equipment Notes issued in exchange therefor or replacement thereof pursuant to the terms of the Indentures. "Escrow Agent" means Wells Fargo Bank Northwest, National Association, as escrow agent under each Escrow and Paying Agent Agreement, together with its successors in such capacity. "Escrow and Paying Agent Agreement" means the Escrow and Paying Agent Agreement dated as of the date hereof between the Escrow Agent, the Underwriters, the Trustee and the Paying Agent, as the same may be amended, modified or supplemented from time to time in accordance with the terms thereof. "Escrow Receipts" has the meaning assigned to such term in the Escrow and Paying Agent Agreement. "Expected Distributions" means, with respect to the Class A Certificates on any Current Distribution Date, the difference between (A) the Pool Balance of the Class A Certificates as of the immediately preceding Distribution Date (or, if the Current Distribution Date is the first Distribution Date, the original aggregate face amount of the Class A Certificates) and (B)the Pool Balance of the Class A Certificates as of the Current Distribution Date calculated on the basis that (i) the principal of the Non-Performing Equipment Notes held in the Class A Trust has been paid in full and such payments have been distributed to the holders of the Class A Certificates, (ii) the principal of the Performing Equipment Notes held in the Class A Trust has been paid when due (without giving effect to any Acceleration of Performing Equipment Notes) and such payments have been distributed to the holders of the Class A Certificates and (iii) the principal of any Equipment Notes formerly held in the Class A Trust that have been sold pursuant to the terms hereof has been paid in full and such payments have been distributed to the holders of the Class A Certificates, but without giving effect to any reduction in the Pool Balance as a result of any distribution attributable to Deposits occurring after the immediately preceding Distribution Date (or, if the Current Distribution Date is the first Distribution Date, occurring after the initial issuance of the Class A Certificates).For purposes of calculating Expected Distributions with respect to the Class A Certificates, any Premium paid on the Series A Equipment Notes held in the Class A Trust which has not been distributed to the Class A Certificateholders (other than such Premium or a portion thereof applied to the payment of interest on the Class A Certificates or the reduction of the Pool Balance of the Class A Trust) shall be added to the amount of such Expected Distributions. "Expiry Date" has the meaning set forth in the Liquidity Facility. "Facility Office" means the office of the Liquidity Provider, presently located at New York, New York, or such other office as the Liquidity Provider from time to time shall notify the Class A Trustee as its "Facility Office" under the Liquidity Facility; provided that the Liquidity Provider shall not change its Facility Office to another Facility Office outside the United States of America except in accordance with Section 3.01, 3.02 or 3.03 of the Liquidity Facility. 8 BACK "Fee Letters" means, collectively, (i) the Fee Letter dated as of the date hereof among Goldman Sachs Bank USA, the Subordination Agent and Continental with respect to the initial Liquidity Facility and (ii) any fee letter entered into among the Subordination Agent,any Replacement Liquidity Provider and Continental in respect of the Liquidity Facility. "Final Distributions" means, with respect to the Class A Certificates on any Distribution Date, the sum of (x) the aggregate amount of all accrued and unpaid interest on the Class A Certificates (excluding interest, if any, payable with respect to the Deposits relating to the Class A Trust) and (y) the Pool Balance of the Class A Certificates as of the immediately preceding Distribution Date (less the amount of the Deposits for the Class A Certificates as of such preceding Distribution Date other than any portion of such Deposits thereafter used to acquire the Series A Equipment Notes pursuant to the Note Purchase Agreement).For purposes of calculating Final Distributions with respect to the Class A Certificates, any Premium paid on the Series A Equipment Notes held in the Class A Trust which has not been distributed to the Class A Certificateholders (other than such Premium or a portion thereof applied to the payment of interest on the Class A Certificates or the reduction of the Pool Balance of the Class A Trust) shall be added to the amount of such Final Distributions. "Final Drawing" has the meaning specified in Section 3.5(i). "Final Legal Distribution Date" means, with respect to the Class A Certificates, January 8, "Financing Agreement" means each of the Participation Agreements, the Indentures and the Note Purchase Agreement. "Guarantee Agreement" has the meaning assigned to such term in the preliminary statements to this Agreement. "Guarantor" has the meaning assigned to such term in the preliminary statements to this Agreement. "Indenture" means each of the Trust Indentures entered into by the Loan Trustee and Continental, pursuant to the Note Purchase Agreement, in each case as the same may be amended, supplemented or otherwise modified from time to time in accordance with its terms. "Indenture Default" means, with respect to any Indenture, any Event of Default (as such term is defined in such Indenture) thereunder. "Interest Drawing" has the meaning specified in Section 3.5(a). "Interest Payment Date" means each date on which interest is due and payable under the Liquidity Facility on a Downgrade Drawing, Non-Extension Drawing, a Special Termination Drawing or Final Drawing thereunder, other than any such date on which interest is due and payable under the Liquidity Facility only on an Applied Provider Advance or Applied Special Termination Advance (as such terms are defined in the Liquidity Facility). "Interest Period" has the meaning specified in the Indentures. 9 BACK "Investment Earnings" means investment earnings on funds on deposit in the Trust Accounts net of losses and investment expenses of the Subordination Agent in making such investments. "Lien" means any mortgage, pledge, lien, charge, claim, disposition of title, encumbrance, lease, sublease, sub-sublease or security interest of any kind, including, without limitation, any thereof arising under any conditional sales or other title retention agreement. "Liquidity Event of Default" has the meaning assigned to such term in the Liquidity Facility. "Liquidity Expenses" means all Liquidity Obligations other than (i) the principal amount of any Drawings under the Liquidity Facility and (ii) any interest accrued on any Liquidity Obligations. "Liquidity Facility" means, initially, the Revolving Credit Agreement dated as of the date hereof, between the Subordination Agent, as agent and trustee for the Class A Trust, and the initial Liquidity Provider, and from and after the replacement of such Revolving Credit Agreement pursuant hereto, the Replacement Liquidity Facility therefor, if any, in each case as amended, supplemented or otherwise modified from time to time in accordance with its terms. "Liquidity Obligations" means all principal, interest, fees and other amounts owing to the Liquidity Provider under the Liquidity Facility, Section 8.1 of the Participation Agreements or the Fee Letters. "Liquidity Provider" means Goldman Sachs Bank USA or, if applicable, any Replacement Liquidity Provider which has issued a Replacement Liquidity Facility to replace the Liquidity Facility pursuant to Section 3.5(e). "Loan Trustee" means, with respect to any Indenture, the mortgagee thereunder. "Minimum Sale Price" means, with respect to any Aircraft or the Equipment Notes issued in respect of such Aircraft, at any time, in the case of the sale ofanAircraft, 75%, or in the case ofthe sale ofrelated Equipment Notes, 85%, of the Appraised Current Market Value of suchAircraft. "Moody's" means Moody's Investors Service, Inc. "Non-Controlling Party" means, at any time, any Trustee or other Person which is not the Controlling Party at such time. "Non-Extended Facility" has the meaning specified in Section 3.5(d). "Non-Extension Drawing" has the meaning specified in Section3.5(d). "Non-Performing Equipment Note" means an Equipment Note issued pursuant to an Indenture that is not a Performing Equipment Note. 10 BACK "Note Purchase Agreement" means the Note Purchase Agreement, dated as of the date hereof, among Continental, the Trustee, the Escrow Agent, the Subordination Agent and the Paying Agent, as amended, supplemented or otherwise modified from time to time in accordance with its terms. "Officer's Certificate" of any Person means a certification signed by a Responsible Officer of such Person. "Operative Agreements" means this Agreement, the Liquidity Facility, the Guarantee Agreement, the Trust Agreement, the Underwriting Agreement, the Financing Agreements, the Fee Letters, the Equipment Notes and the Certificates, together with all exhibits and schedules included with any of the foregoing. "Original Class A Trust" has the meaning assigned to such term in the definition of "Class A Trust Agreement". "Outstanding" means, when used with respect to each Class of Certificates, as of the date of determination, all Certificates of such Class theretofore authenticated and delivered under the related Trust Agreement, except: (i)Certificates of such Class theretofore canceled by the Registrar (as defined in such Trust Agreement) or delivered to the Trustee thereunder or such Registrar for cancellation; (ii)Certificates of such Class for which money in the full amount required to make the Final Distribution with respect to such Certificates pursuant to Section 11.01 of such Trust Agreement has been theretofore deposited with the related Trustee in trust for the holders of such Certificates as provided in Section 4.01 of such Trust Agreement pending distribution of such money to such Certificateholders pursuant to such Final Distribution payment; and (iii)Certificates of such Class in exchange for or in lieu of which other Certificates have been authenticated and delivered pursuant to such Trust Agreement; provided, however, that in determining whether the holders of the requisite Outstanding amount of such Certificates have given any request, demand, authorization, direction, notice, consent or waiver hereunder, any Certificates owned by Continental or any of its Affiliates shall be disregarded and deemed not to be Outstanding, except that, in determining whether such Trustee shall be protected in relying upon any such request, demand, authorization, direction, notice, consent or waiver, only Certificates that such Trustee knows to be so owned shall be so disregarded.Certificates so owned that have been pledged in good faith may be regarded as Outstanding if the pledgee establishes to the satisfaction of the applicable Trustee the pledgee's right so to act with respect to such Certificates and that the pledgee is not Continental or any of its Affiliates. "Overdue Scheduled Payment" means any Scheduled Payment which is not in fact received by the Subordination Agent within five days after the Scheduled Payment Date relating thereto. 11 BACK "Participation Agreement" means, with respect to each Indenture, the "Participation Agreement" referred to therein. "Payee" has the meaning specified in Section2.4(c). "Paying Agent" means Wilmington Trust Company, as paying agent under the Escrow and Paying Agent Agreement, together with its successors in such capacity. "Paying Agent Account" has the meaning assigned to such term in the Escrow and Paying Agent Agreement. "Performing Equipment Note" means an Equipment Note with respect to which no payment default has occurred and is continuing (without giving effect to any Acceleration); provided that in the event of a bankruptcy proceeding under the Bankruptcy Code in which Continental is a debtor any payment default existing during the 60-Day Period (or such longer period as may apply under Section 1110(b) of the Bankruptcy Code or as may apply for the cure of such payment default under Section 1110(a)(2)(B) of the Bankruptcy Code) shall not be taken into consideration until the expiration of the applicable period. "Performing Note Deficiency" means any time that less than 65% of the then aggregate outstanding principal amount of the Series A Equipment Notes are Performing Equipment Notes. "Person" means any individual, corporation, partnership, joint venture, association, limited liability company, joint-stock company, trust, trustee, unincorporated organization or government or any agency or political subdivision thereof. "Pool Balance" means, with respect to the Class A Certificates, as of any date, (i)the original aggregate face amount of the Class A Certificates less (ii) the aggregate amount of all payments made as of such date in respect of the Class A Certificates or in respect of Deposits relating to the Class A Trust other than payments made in respect of interest or Premium thereon or reimbursement of any costs and expenses in connection therewith.The Pool Balance for the Class A Trust or for the Class A Certificates issued by the Class A Trust as of any date shall be computed after giving effect to any special distribution with respect to unused Deposits, if any, payment of principal of the Equipment Notes or payment with respect to other Trust Property held in the Class A Trust and the distribution thereof to be made on that date. "Post-Default Appraisals" has the meaning specified in Section4.1(a)(iv). "Premium" means any "Make-Whole Amount" as such term is defined in any Indenture. "Proceeding" means any suit in equity, action at law or other judicial or administrative proceeding. "Provider Incumbency Certificate" has the meaning specified in Section 2.5(c). "Provider Representatives" has the meaning specified in Section 2.5(c). 12 BACK "PTC Event of Default" means, with respect to the Class A Trust Agreement, the failure to pay within 10 Business Days of the due date thereof:(i) the outstanding Pool Balance of the Class A Certificates on the Final Legal Distribution Date for the Class A Certificates or (ii)interest due on the Class A Certificates on any Distribution Date (unless, in the case of the Class A Trust Agreement, the Subordination Agent shall have made an Interest Drawing or a withdrawal from the Cash Collateral Account with respect thereto in an aggregate amount sufficient to pay such interest and shall have distributed such amount to the Class A Trustee). "Rating Agencies" means, collectively, at any time, each nationally recognized rating agency which shall have been requested to rate the Certificates and which shall then be rating the Certificates.The initial Rating Agencies will be Moody's and Standard & Poor's. "Ratings Confirmation" means, with respect to any action proposed to be taken, a written confirmation from each of the Rating Agencies that such action would not result in (i) a reduction of the rating for any Class of Certificates below the then current rating for such Class of Certificates or (ii) a withdrawal or suspension of the rating of any Class of Certificates. "Regular Distribution
